Exhibit FIRST AMENDMENT TO RETENTION AND RELOCATION AGREEMENT This First Amendment to Retention and Relocation Agreement (“First Amendment”) is entered into as of July 16, 2008 between Knight Inc. f/k/a Kinder Morgan, Inc. (together with its successors hereinafter “KM”), and Scott E. Parker (“Employee or Parker”). WHEREAS, the Parties previously entered into a Retention and Relocation Agreement effective March 5, 2007 (the “Agreement”), providing Employee incentive with certain retention payments, allowing for the relocation of Employee, and establishing certain terms to extend past active employment, including, without limitation, terms relating to non-competition, non-solicitation, and confidentiality; WHEREAS, Employee has requested that he be allowed to step down from the position of President-Gas Pipes and KM hereby agrees to that request; and WHEREAS, KM states that Employee performed exceptionally well as the President of the Gas group and agrees that Employee has made this request solely for personal reasons: WHEREAS, Employee agrees that ample consideration is provided to ensure enforcement of such provisions and the waiver of certain rights as set forth herein; NOW THEREFORE, in consideration of the foregoing premises and the following promises, the parties hereby agree as follows: 1.Paragraph 1 of the Agreement is replaced with the following (the additional or changed language is shown below in italics): 1.Intent of the Parties.It is the intent of the parties that Employee shall be employed at will by KM.Employee acknowledges and agrees that this Agreement shall not be interpreted to entitle Employee to any payment upon separation from the employ of KM, except as provided in section 5.Effective August 1, 2008, Employee shall be reassigned to the position of Vice President – Business Development for the natural gas pipes business.The Parties agree that this reassignment does not trigger any obligation on the part of KM under Section 4(b) of the Agreement.Employee will be based out of the Downers Grove office and no longer have the obligation to split time between the Houston office and Downers Grove office.Additionally, Employee shall be allowed to work from home on occasion as approved by the President –
